  STEPPENWOLF THEATRE CO
. 342 NLRB No. 7 
69Steppenwolf Theatre Company 
and
 Theatrical Stage 
Employees Union, Local No. 2, I.A.T.S.E. and 
United Scenic Artists, Local USA-829, 
I.A.T.S.E., Joint Petitioners.  
Case 13ŒRCŒ20942 
June 18, 2004 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH  On April 3, 2003, the Regional Director for Region 13 
issued a Decision and Direction of Election in the above-

entitled proceeding.  She fou
nd that a unit of all full-time 
and regular part-time production employees including 
carpenters, electricians, scenic artists, properties employ-
ees, sound employees, costume/wardrobe employees, and 
running crew employees, employed by the Employer, is an 

appropriate unit and that, applying the eligibility formula 
articulated by the Board in 
Juilliard School
, 208 NLRB 
153 (1974), part-time employees who have worked on at 

least two productions for a total of 40 hours during the 
year prior to the eligibility date or who have worked a total 
of 120 hours during the past 2 years are eligible to vote.  

She also found that the Employer™s department heads are 
supervisors as defined in Section 2(11) of the Act. 
Thereafter, in accordance wi
th Section 102.67 of the 
National Labor Relations Board™s Rules and Regulations, 
Joint Petitioner Local 2 (the Union) filed a timely request 
for review, maintaining that 
the Regional Director erred 
in applying the 
Juilliard School
 eligibility formula and 
that the proper formula to a
pply is the formula articulated 
by the Board in 
Davison-Paxon Co.,
 185 NLRB 21 
(1970).
1  The Union also maintained that the Employer™s 
department heads are not supervisors as defined in Sec-
tion 2(11) of the Act. 
By Order dated May 7, 2003, the Board granted the 
Union™s request for review solely with respect to the Re-

gional Director™s application of the 
Juilliard School
 eli-
gibility formula.
2  The election was conducted as sched-
uled on May 6, 2003, and the ballots were impounded. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
                                                          
 1 The 
Davison-Paxon
 formula allows any unit employee who has 
averaged 4 hours per week in the 3-month period preceding the Deci-

sion and Direction of Election 
to be eligible to vote. 2 The Board also found that the Union™s request for review raised 
substantial issues with regard to th
e Regional Director™s finding that the 
Employer™s department heads are supervisors as defined in Sec. 2(11) 
of the Act.  The Board concluded, how
ever, that the issue could best be 
resolved through use of its challenge procedure.  Accordingly, the 

Regional Director™s Decision was am
ended to permit the Employer™s 
department heads McGarvie, Lichon, and Lederle to vote under chal-
lenge and the Union™s request for re
view was denied in this respect. 
Having carefully considered the entire record in this 
proceeding with respect to th
e issue on review, we find, 
contrary to the Regional Director, that the proper eligibil-
ity formula to apply in this case is the 
Davison-Paxon
 formula. 
Facts Steppenwolf Theatre Company (the Employer) is a 
prominent nonprofit regional 
theater company located in 
Chicago, Illinois.  Committed to the principle of ensem-
ble performance through the collaboration of a company 

of actors, directors and designers, the Employer produces 
an annual season that runs 12 months with performances 
taking place 48 to 50 weeks pe
r year.  In 2002, the Em-
ployer produced 14 different shows staged in three dif-
ferent theaters.  The Mainstage Theatre, a 510-seat 

venue, hosts five productions a season, each running 
eight performances a week for 
8 to 9 weeks.  The Studio 
Theatre seats 180 persons and hosts four productions a 

season that run for at least 
4 weeks each.  With a seating 
capacity of 100, the Garage Theatre is the Employer™s 
smallest venue and hosts up to four productions a season 

that run 4 to 5 weeks each.  In addition, the Employer 
stages two productions per y
ear that are educational in 
nature for its Arts Exchange program for high school 

students.  Arts Exchange shows run about 4 to 5 weeks 
and are performed in th
e Mainstage Theatre.   
The Mainstage and Studio Theatres are located at the 
Employer™s 1650 N. Halstead 
Street location, which also 
includes the Company™s box office and telemarketing 
operations.  The Garage Theatre is located in a parking 

facility a few blocks away at 1624 N. Halstead Street.  
The Employer™s administrative offices and rehearsal hall 
are located at 758 West North Avenue.   
The Employer operates on a budget of $10 million per 
year, $6 million of which is generated by ticket sales, and 

the remainder of which is derived from charitable contri-
butions.  The theater currently
 enjoys a base of some 
23,000 subscribers who purchase tickets for an entire 

season of performances. 
In order to keep up with the workload generated by 14 
annual productions totaling some 500 performances, the 

Employer employs a permanent, full-time production 
staff of 19 employees.  This full-time staff is spread 
across seven different departments: carpentry, scenic 

artists, properties, wardrobe/costumes, electrics, sound, 
and ﬁrunning crew,ﬂ and performs the bulk (70 percent) 
of the work necessary to pr
oduce the technical elements 
of each production.  The func
tions of each department as 
they relate to the theatrical productions are essentially 
implicit in their titles.  The carpentry department is re-

sponsible for building the sets for each production.  The 
scenic artists paint the sets.  The property department is 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 70responsible for obtaining and/or building the props nec-
essary for rehearsals and pe
rformances.  The wardrobe 
department is responsible for costumes during the per-
formances, including any quick costume changes.  The 

electrical department is responsible for hanging and fo-
cusing lights in the theaters. 
 The sound department sets 
and adjusts the sound in the 
theaters.  The running crew 
is responsible for moving scenery and working lights, 
sound, and stage carpentry during performances. 
The Employer builds and pro
duces each element of its 
theatrical productions in an ﬁassembly lineﬂ fashion.  The 
creation of the physical elements of a production begins 
with the construction of the set at its 67,000 square foot 
shop facility at 1010 North Kolmar Avenue.  At the same 
time, the properties department builds or acquires the 

props needed for the production.  Sets take between 2 to 
6 weeks to build, depending on which performance space 
the production will occupy.  The completed sets and all 

accompanying physical elements
 of the stage, lighting, 
sounds, props, costumes, and 
scenery are then installed 
in the theater.  This process is referred to as ﬁload-in.ﬂ  

Lights are hung and focused by electricians, the sound 
department employees set and adjust the sound equip-
ment to create the soundscape
 of the production, props 
are brought into th
e theater, and the wardrobe department 
begins to set up their use of 
the stage.  Immediately prior 
to a load-in, production em
ployees must ﬁstrikeﬂ and 
ﬁload-outﬂ all of the physical elements from the show 
previously occupying the space.  The Employer carefully 
times strikes and load-ins so that they never occur in 

more than one production space at a time. 
Due to budgetary constraints 
that prevent a larger full-
time staff and because of th
e numerous tasks involved in 
the various productions, the Employer utilizes the assis-
tance of part-time employees (also referred to as ﬁover-

hiresﬂ) to supplement its regular workforce.  Part-time 
employees are drawn from an informal pool of employ-
ees that have previously worked for the Employer.  

These part-time employees perform about 30 percent of 
the work necessary to produce 
the technical elements of a 
production.  Some part-time employees work 1 or 2 days 

and then are not needed for a period of time, while others 
may work more hours per week
 or are used on a more 
frequent basis.
3 Part-time employees are used frequently during the 
strike and load-in processes. 
 In the electrics department, 
part-time employees are used to strike and rehang lights, 

and then to perform light focus for newly installed 
shows.  Typically, four to eight part-time employees are 
                                                          
 3 The payroll records submitted by the Employer show a wide vari-
ance in both the frequency of work and the total number of hours 

worked by part-time employees. 
called in for these tasks, which occur on 2 to 3 days over 
the course of a week.  The 
work call (shift) for the elec-
tricians is generally between 8 and 10 hours.  Also util-
ized regularly for set strike
s and load-ins are part-time 
carpenters.  Typically, two part-time carpenters will work 
for about 2 weeks at a time on 
a strike and load-in.  The 
work call for the carpenters is generally between 10 and 

12 hours.  Part-time employees also serve as ﬁrunning 
crew.ﬂ4  Crew members work th
e entire run of a show.  
There are between two and eight crew members for each 

show, depending on the size of the production.  The run-
ning crew begins work an hour and a half before the cur-
tain rises and works approximately 4 hours.  A 
Mainstage production performs eight shows a week.  
Thus, a member of the r
unning crew on a Mainstage 
show works approximately 32 hours a week for the run 
of the showŠ8 weeks.  A Studio or Garage production 
performs five shows per week.  Thus, a member of the 

running crew there works at 
least 20 hours a week for 4 
to 5 weeks at a time.   
Other departments also use part-time employees.  The 
properties department uses part-time employees only 
occasionally, when a special pr
oject requires it or when 
there is an unusually large load-in or strike.  It has never 

used more than one part-time employee at a time during 
the last 3 years.  By contrast, the scenic arts department 
only employs part-time employees.  They typically work 

30 to 40 hours a week, but 
not necessarily 52 weeks a 
year.  The same two persons have worked as part-time 
employees in the scenic arts department for the last sev-

eral years.  Occasionally, 
depending on 
the workload, 
additional scenic artists work for a short period of time.  
Finally, in addition to those carpenters engaged solely for 
load-ins and strikes, the workload in the carpentry de-
partment requires the presence of two other part-time 

carpenters for 48 to 50 weeks per year.  These carpenters 
work 40 hours a week, 30 to 35 weeks per year. 
The record shows that many
 part-time employees re-
peatedly work for the Employ
er and that part-time em-
ployees have filled vacancies on the full-time staff.
5  The 
part-time employees work with the full-time employees 

in the same locations, do the same jobs, utilize the same 
skills, and use the same tools and materials as the full-
time employees.   
Analysis 
In devising eligibility formulas to fit the unique condi-
tions of any particular industry, the Board seeks ﬁto permit 

optimum employee enfranchisement and free choice, with-
                                                          
 4 The Employer does not employ any full-time running crew em-
ployees.  It hires its running crew
 on a production-by-production basis. 
5 At least nine of the Employer™s current full-time production em-
ployees initially worked for the 
Company in a part-time capacity. 
  STEPPENWOLF THEATRE CO
. 71out enfranchising individuals with no real continuing inter-
est in the terms and conditions of employment offered by 

the employer.ﬂ  
Trump Taj Mahal Casino
, 306 NLRB 294, 
296 (1992), enfd. 2 F.3d 35 (3d Cir. 1993); 
DIC Entertain-
ment, L.P., 328 NLRB 660 (1999), enfd. 238 F.3d 434 (D.C. 
Cir. 2001).  The Board™s longstanding and most widely used 

formula for voting eligibility for part-time or on-call em-

ployees is the 
Davison-Paxon formula, under which an em-
ployee is deemed to have a sufficient regularity of employ-
ment to demonstrate a community of interest with unit em-

ployees if the employee regularly averages 4 or more hours 

of work per week for the last quarter prior to the eligibility 

date.  Davison-Paxon Co.,
 185 NLRB 21, 23Œ24 (1970). In the instant case, the Em
ployer maintains that the 
Regional Director did not err in applying the 
Juilliard
 formula because use of the fo
rmula affords the right to 
vote to those employees with 
a reasonable expectancy of 
future employment.  The Union, on the other hand, ar-
gues that the 
Juilliard
 formula is overly inclusive and 
that application of it in this case enfranchises employees 
who lack a sufficient ongoing interest in the terms and 
conditions of employment at the Employer to be permit-

ted an equal say with the Employer™s much more regular 
employees as to whether they will be represented for the 
purposes of collective bargaining.  It proposes that the 

appropriate eligibility formula is the 
Davison-Paxon
 formula. 
It is well established that the 
Davison-Paxon
 formula 
is normally applied to determine eligibility of part-time 
or on-call employees, absent
 a showing of special cir-
cumstances.
6  Irregular patterns of employment in the 
entertainment industry have sometimes presented special 
circumstances, leading the Bo
ard to create various eligi-
bility formulas suited to those unique conditions.
7  Con-
                                                          
 6 See, e.g., 
South Coast Hospice Inc.,
 333 NLRB 198 fn. 3 (2001); 
Saratoga County Chapter NYSARC,
 314 NLRB 609 (1994); 
Trump Taj Mahal Casino
, supra. 
7 See, e.g., 
DIC Entertainment, 
supra (employees eligible where they 
worked two productions for a total of 5 days over 1 year, or at least 15 
days over a 1 year period); 
Juilliard School
, supra (employees eligible 
where they worked two productions for a total of 5 days over 1 year, or 

at least 15 days over a 2 year period); 
American Zoetrope Productions,
 207 NLRB 621 (1973) (employees eligible where they worked two 
productions during the past year
); Medion, Inc.,
 200 NLRB 1013 
(1972) (employees eligible where they worked two productions for 5 
days over 1 year). 
No party argues that any of these 
eligibility formulas crafted by the 
Board in other entertainment cases ar
e applicable in this case.  Those 
cases are, in any event, f
actually distinguishable.  In 
Medion, Inc.,
 supra, the employer, unlike the present case, had no permanent staff 

and hired crews by the production, sometime only for 1 day™s work and 
then laid them all off.  Similarly, in 
American
 Zoetrope Productions
, supra, the employer, whose business consisted almost exclusively of 

the productions of commercials, em
ployed most of the petitioned-for 
employees typically for only 1 or 2 days at a time.  In 
DIC Entertain-
ment, supra, unlike the instant case, the 
record was devoid of the details 
trary to the Regional Director
, we do not believe that the 
record establishes special 
circumstances warranting de-
viation from the standard 
Davison-Paxon
 formula in this 
case. In choosing to apply the 
Juilliard
 formula, the Re-
gional Director relied on
 the fact that in both 
Juilliard
 and the present case the em
ployers produce theatrical 
productions and have units composed of a core of per-
manent production employees (electricians, props em-
ployees, carpenters, etc.) who are supplemented by per-

diem part-time employees.  Additionally, she relied on 
the fact that the part-time production employees in both 
cases are called in as needed 
on a project-by-project basis 
from a fairly steady pool of employees and work along-
side the full-time employees.  In light of these facts, the 

Regional Director found that the formula found appro-
priate in 
Juilliard
 would also be appropriate in the pre-
sent case. However, on examining the record, we find that the 
critical consideration of the Board in 
JuilliardŠ
ﬁthe number and length of the employer™s stage productions 

and the employment pattern resulting therefrom,ﬂŠis 
very different in this case.  
Juilliard School
, supra at 155.  
Because the Employer is a pr
ofessional theater company 
and not an educational institution, its production sched-
ule is much more regular and constant than was the Juil-
liard School™s.
8  Although the Board™s decision in 
Juil-
liard 
does not disclose the number of productions staged 
by the school, it describes it 
as ﬁrelatively few.ﬂ Id. at 
154.  By contrast, the Employer mounts 14 productions a 

season, totaling some 500 performances over the course 
of 48 to 50 weeks during the year.  Moreover, while Juil-
liard™s productions ran for three to four performances 
each, the Employer™s productions typically run five to 
eight performances a week for up to 8 weeks.  Further-

more, the vast majority of Juilliard™s staff consisted of 
on-call ﬁper-diemﬂ employees.  Juilliard had a permanent 
staff of only five employees who were assisted by a 

group of up to approximately 155 ﬁper-diemﬂ employees, 
                                                                                            
 of the employment history of the employees or any general employ-
ment pattern, in terms of the number of days, weeks, or months em-
ployees work on particular projects and the frequency with which they 
returned to work for the Employer.  Consequently, in the absence of 

record evidence, the Regiona
l Director modified the 
Medion formula to 
best suit the circumstances in the television animation industry. 
8 The Juilliard School is a degree-
granting educational corporation 
engaged in the teaching of music, 
drama, and dance to undergraduate 
and graduate students, and its prod
uctions functioned as a training 
vehicle for students.  The Employer, 
on the other hand, is a professional 
theater company.  While the theater 
is involved in educational outreach 
through its arts exchange program, its mission is to advance the vitality 
and diversity of American theater 
by nurturing artists, encouraging 
repeatable creative relationships, and contributing new works to the 
national canon.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 72retained on an as-needed basis.  These ﬁper-diemﬂ em-
ployees worked in the various production departments 
and performed the bulk of the work needed to produce 
the technical elements of Juilliard™s productions.
9  Thus, 
it is clear that Juilliard relied almost exclusively on per-
diem employees.  By contrast, a substantial majority (70 
percent) of the Employer™s bargaining unit work is per-

formed by permanent full-time staff members. 
Because the Regional Director considered the Em-
ployer™s industry to be the mo
st significant factor in ap-
plying the 
Juilliard
 formula,
10 she failed to consider the 
Employer™s substantially greater size and the regularity 
of its operations, the use of full-time staff to perform the 
vast majority of work, and the much higher number of 
hours worked by many individuals in its part-time staff, 

all factors rendering the form
ula applicable to the small 
infrequent operations of the Juilliard School inappropri-
ate in the present case.
11  Applied here, the 
Juilliard
 for-
mula is overly inclusive, including those with only the 
most peripheral interest in the Employer™s terms and 
conditions of employment.
12                                                             
 9 There were between 1 and 60 employees in the costume shop; be-
tween 1 and 12 employees in the properties department; between 1 and 
20 employees in the electrics depart
ment; between 1 and 60 employees 
in the carpentry department scene s
hop; and between zero to six scenic 
painters.  Juilliard School, 208 NLRB at 153Œ154.   
10 The fact that both the Employer 
and Juilliard operate theaters is 
not conclusive.  Contrary to the Em
ployer™s contentions, the Board did 
not announce in 
Juilliard a formula to be used in all future theater 
cases, but rather explicitly tailored a 
formula to the unique facts of that 
case.   11 The Regional Director also contrasted the Employer™s operations 
with a retail sales operation (the business at issue in 
Davison-Paxon)
 that was relatively continuous.  In retail sales, the need for supplemen-

tal ﬁon-callﬂ employees varies from 
time to time but was possible to 
occur at any given time.  According 
to the Regional Director, the Em-
ployer™s need for part-time employ
ees could only occur during certain 
periods of time, and can vary by department and scale of the show.  We 
recognize that the Employer™s need for part-time employees can vary 
depending on the size and scale of the show and that part-time employ-

ees are used most often during the strike and load-in phase.  However, 
we find that, similar to retail sale
s and other industries requiring part-
time supplemental staff, the Employe
r™s operations are continuous, as it 
produces 14 productions over the course of 48 to 50 weeks per year, 
and its need for part-time employees may occur at any given time.  The 
two part-time carpenters who work continuously in the scene shop 

exemplify this need. 
12 The 
Juilliard formula would permit part-time employees to vote 
who have worked as few as 40 hours during the entire year, or less than 

2 percent of the hours worked by 
the permanent full-time staff.  The 
facts here do not justify such an expansive formula. 
The Employer provides a few isolated examples of employees who 
worked on several productions throughout
 the course of a year but will 
be disenfranchised as a result of the application of the 
Davison-Paxon formula.  However, ﬁ[a]n election necessarily occurs at a single mo-

ment in an employer™s otherwise fluid work force history.ﬂ   
Steiny & 
Co., 308 NLRB 1323, 1325 (1992).  We recognize, as the Board did in 
one of its earliest decisions estab
lishing an eligibility formula, that 
As mentioned above, the Employer employs a substan-
tial permanent, full-time staff, supplemented in part with a 
corps of part-time employees who themselves work fre-
quent, substantial hours, and supplemented further with 

additional part-time employees who tend to work only a 
few days a year.  These latter employees have no real con-
tinuing interest in the terms and conditions of employment 

at the Employer.  The 
Davison-Paxon formula allows for 
optimum employee enfranchisement by distinguishing 
between these two groups of part-time employees, allow-

ing only the former to vote in the election.  
Accordingly, we reverse the 
Regional Director™s appli-
cation of the 
Juilliard
 formula and remand this proceed-
ing to the Regional Director for application of the 
Davi-
son-Paxon
 formula.
13 ORDER This proceeding is remanded to the Regional Director 
for appropriate action consiste
nt with this Decision and 
Order.  
                                                                                             
 ﬁabsolute accuracy [in determining 
eligibility] is probably unattainable 
here.ﬂ  
Alabama Drydock Co.,
 5 NLRB 149, 156 (1938). 
13 Chairman Battista notes that 
Davison-Paxon is the formula that is 
used for on-call employees, absent
 special circumstances.  See the 
discussion, supra.  This formula has been applied in cases involving the 

entertainment industry.  See 
Trump Taj Mahal Casino
, supra.  It is far 
from clear what ﬁspecial circumstancesﬂ will warrant a departure from 
Davison-Paxon.  Indeed, in the entertainment industry cases cited in n.7 
supra (in which 
Davison-Paxon
 was not applied), the Board does not 
even mention 
Davison-Paxon.  Perhaps, this is 
because the issue in 
those cases was 
not
 Davison-Paxon vs. a special formula.  Rather, it 
was which of two special formulas to use.  By contrast, the instant case 
does raise the issue of 
Davison-Paxon
 vs. a special formula.  For the 
reasons set forth in this decision, 
Chairman Battista is satisfied that 
there are no special circumstances herein warranting a departure from 

Davison-Paxon.  He does not pass on whether there were special cir-
cumstances in the cases cited in fn. 7. 
